                                                                                          FILED
                                                                                 2020 Feb-18 AM 09:18
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


 DONNA CAROL PROCTOR,                     }
                                          }
       Plaintiff,                         }
                                          }
 v.                                       }    Case No.: 4:19-cv-00822-ACA
                                          }
 SOCIAL SECURITY                          }
 ADMINISTRATION,                          }
 COMMISSIONER,                            }
                                          }
       Defendant.                         }


                          MEMORANDUM OPINION

      Plaintiff Donna Carol Proctor appeals the decision of the Commissioner of

Social Security denying her claim for a period of disability and disability insurance

benefits. Based on the court’s review of the administrative record and the parties’

briefs, the court WILL AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      On June 29, 2016, Ms. Proctor applied for a period of disability and disability

insurance benefits. (R. 183). Ms. Proctor alleges that her disability began on

January 1, 2016. (Id.). The Commissioner initially denied Ms. Proctor’s claim, and

Ms. Proctor requested a hearing before an Administrative Law Judge (“ALJ”). (Id.
at 30, 106). After holding a hearing (id. at 32–48), the ALJ issued an unfavorable

decision (id. at 8, 11–17).

      Ms. Proctor submitted additional evidence to the Appeals Council. (See R. at

2, 49–77). The Appeals Council found that some of the evidence was not new, some

of it was not material, and some of it was not chronologically relevant (id. at 2), and

denied Ms. Proctor’s request for review (id. at 1). The Appeals Council’s denial of

review makes the Commissioner’s decision final and ripe for the court’s judicial

review. See 42 U.S.C § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”



                                          2
Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

       Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks

omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ

does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Proctor had not engaged in substantial

gainful activity from the alleged onset date of January 1, 2016 through her date last

insured of December 31, 2017. (R. at 13). The ALJ found that Ms. Proctor had the


                                         3
following severe impairments: lumbar degenerative disc disease with foraminal disc

herniation, lumbar radiculopathy, and moderate facet arthrosis. (Id.). The ALJ then

concluded that Ms. Proctor does not suffer from an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id. at 13–14).

      After considering the evidence of record, the ALJ determined that Ms. Proctor

had the residual functional capacity to perform light work as defined in 20 C.F.R.

§ 404.1567(b), with certain additional limitations, including that “due to pain, she is

capable of maintaining attention, concentration, persistence, or pace for two-hour

segments of time with customary breaks between segments.” (R. at 14). Based on

this residual functional capacity and the testimony of a vocational expert, the ALJ

found that Ms. Proctor could perform her past work as a cleaner/housekeeper. (Id.

at 15–16). In the alternative, the ALJ found that through Ms. Proctors’ date last

insured, jobs existed in significant numbers in the national economy that she could

perform, including assembler, hand packager, and inspector.           (Id. at 16–17).

Accordingly, the ALJ determined that Ms. Proctor has not been under a disability,

as defined in the Social Security Act, from January 1, 2016, through December 31,

2017. (Id. at 17).




                                          4
IV.   DISCUSSION

      Ms. Proctor argues that the court should reverse and remand the

Commissioner’s decision for four reasons: (1) the ALJ failed to properly apply the

pain standard; (2) substantial evidence does not support the ALJ’s finding that

Ms. Proctor can perform her past work; and (3) the Appeals Council failed to

consider new, material, and chronologically relevant evidence. (Doc. 9 at 1–2). The

court addresses each issue in turn.

      1. The Pain Standard

      Ms. Proctor contends that the ALJ erred in applying the Eleventh Circuit’s

pain standard because her testimony about the pain she suffers is consistent with and

supported by objective medical evidence of foraminal disc herniation. (Doc. 9 at

14–15).

      Under Eleventh Circuit precedent, a claimant attempting to establish disability

through testimony of pain or other subjective symptoms must show evidence of an

underlying medical condition and either (1) “objective medical evidence that

confirms the severity of the alleged pain arising from that condition” or (2) “that the

objectively determined medical condition is of such a severity that it can be

reasonably expected to give rise to the alleged pain.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (quotation marks omitted). The Commissioner does not

dispute that Ms. Proctor presented evidence of underlying medical conditions



                                          5
relating to her back, specifically: lumbar degenerative disc disease with foraminal

disc herniation, lumbar radiculopathy, and moderate facet athrosis. (See Doc. 10 at

7–10). Thus, the only question before the court is whether substantial evidence

supports the ALJ’s determination that Ms. Proctor’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” (R. at 14–

15).

       The medical evidence shows that in March 2016, Ms. Proctor filled out a

questionnaire in which she complained of pain in her lower left back, hip, and leg.

(R. at 279). She stated that walking, riding (presumably in a car), sleeping on her

back, and cleaning the house made her pain worse, while “not doing anything” made

it better. (Id.). A physical examination conducted that month showed that her hips,

knees, and ankles had “full range of motion without intrinsic joint pain or

deformity”; she had a stable gait and was able to stand on her heels and toes. (Id. at

287). The doctor ordered an MRI of her lumbar spine (id. at 288), which showed

“[m]oderate-severe right neuroforaminal stenosis” and “[a]dditional degenerative

disc disease, facet arthropathy and spinal stenosis” (id. at 271).

       Later that month, Ms. Proctor saw a doctor for pain in her left lower extremity,

complaining that the pain had been present for a while but that the symptoms had

progressively worsened. (R. at 276). The doctor reviewed the MRI and found that



                                           6
she had a foraminal disk herniation and moderate facet arthrosis “but really no

stenosis.” (Id. at 277). A physical exam showed that Ms. Proctor had “good

strength, negative straight leg raising, and normal gait.” (Id.). He recommended a

nonsurgical approach but noted that if her symptoms failed to improve, further

imaging may be helpful. (Id.).

      At the hearing before the ALJ, Ms. Proctor testified that she began having

back pain in her early 30s, about twenty years before she applied for disability

benefits. (R. at 35). She quit her last job in 2013 because standing on the cement

floor hurt her back. (Id. at 34–35). Then in October 2015, she injured her back,

worsening her pain, when bending down to cross under her husband’s tractor trailer.

(Id.). She testified that walking, standing, and pushing a broom hurt, and her only

relief was “to be kicked back in [her] recliner.” (Id. at 34). She had seen a doctor

about her back pain, but had not pursued any treatment other than non-narcotic pain

medicine because she did not have health insurance. (Id. at 40–41). She testified

that her pain had gotten worse since she last saw a doctor—in March 2016, the pain

was in her lower back and left leg, but as of the hearing in February 2018, she felt

pain in both legs and feet. (Id. at 31, 41–42).

      According to Ms. Proctor, her pain was so bad that she could only sweep or

mop for five to ten minutes before needing to lay in her recliner for “[a]n hour or

so.” (Id. at 42–43). She could walk for five to ten minutes before starting to “hurt



                                          7
real bad”; had to shift her weight around when sitting; could drive for only three or

four miles; and could concentrate for up to thirty minutes before the pain interfered.

(Id. at 43–46). She testified that on good days, her pain was about a four or five out

of ten, and on bad days, it was a “[s]ix, seven, eight, somewhere like that.” (Id. at

44–45).

       The ALJ found that Ms. Proctor’s medically determinable impairments could

reasonably be expected to cause her symptoms, but that her statements about the

intensity, persistence, and limiting effects of her symptoms were not “entirely

consistent with the medical evidence and other evidence in the record.” (R. at 14–

15).

       “If a claimant testifies as to his subjective complaints of disabling pain and

other symptoms . . . , the ALJ must clearly articulate explicit and adequate reasons

for discrediting the claimant’s allegations of completely disabling symptoms.”

Dyer, 395 F.3d at 1210. The ALJ need not make “an explicit finding as to credibility,

[but] . . . the implication must be obvious to the reviewing court.” Id. The credibility

determination must be sufficient to enable the court “to conclude that [the ALJ]

considered [the claimant’s] medical condition as a whole.” Id. (first alteration in

original) (quotation marks omitted).

       Here, the ALJ expressly found that Ms. Proctor’s testimony about the extent

of her pain was not consistent with the medical evidence in the record. (R. at 14–



                                           8
15). In making that determination, the ALJ reviewed and summarized all of the

medical evidence that had been submitted, none of which confirmed Ms. Proctor’s

level of alleged pain. (Id. at 15). That is sufficient to show that the ALJ considered

Ms. Proctor’s medical condition as a whole in making the credibility determination.

See Dyer, 395 F.3d at 1211 (“[T]here is no rigid requirement that the ALJ

specifically refer to every piece of evidence in his decision, so long as the ALJ’s

decision . . . is not a broad rejection which is not enough to enable [the district court]

to conclude that the ALJ considered her medical condition as a whole.”) (some

alterations omitted). And, given that credibility determination, substantial evidence

supports the ALJ’s conclusion that Ms. Proctor’s subjective testimony did not satisfy

the “pain standard.”

      2. Remaining Issues

      Ms. Proctor’s brief expressly identifies two additional issues: (1) that the ALJ

erred in finding that she can perform her past work; and (2) that the Appeals Council

erred in failing to consider new, material, and chronologically relevant evidence.

(Doc. 9 at 1, 19–32). In her brief, Ms. Prcotor cites and summarizes a number of

published and unpublished Eleventh Circuit decisions, as well as several

unpublished district court decisions.       (Id. at 19–32).    She also identifies the

purportedly new, material, and chronologically relevant evidence. (Id. at 23, 29).




                                            9
However, she presents no argument or discussion of the facts relevant to her case.

(Id. at 19–32).

      This sort of perfunctory identification of issues gives neither the

Commissioner nor the court any guidance about Ms. Proctor’s argument aside from

the fact that she asserts the existence of an error. See Singh v. U.S. Att’y Gen., 561

F.3d 1275, 1278 (11th Cir. 2009) (“[A]n appellant’s simply stating that an issue

exists, without further argument or discussion, constitutes abandonment of that issue

and precludes our considering the issue . . . .”); see also Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant

abandons a claim when he either makes only passing references to it or raises it in a

perfunctory manner without supporting arguments and authority.”). Nor does Ms.

Proctor’s reply brief remedy the deficiencies of her initial brief. (See Doc. 11 at 6–

13). Because Ms. Proctor’s briefs do not present adequate argument on these two

issues, the court will not address them.

V.    CONCLUSION

      For the reasons explained above, the court concludes that substantial evidence

supports the Commissioner’s decision and the Commissioner applied the proper

legal standards in reaching the determination. The court WILL AFFIRM the

Commissioner’s final decision.




                                           10
      The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this February 12, 2020.



                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE




                                    11
